         Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


PAKACHOAG ACRES DAY CARE CENTER, INC.,    )                 CIVIL ACTION NO.
     Plaintiff,                           )                 4:20-cv-40083
                                          )
v.                                        )
                                          )
PHILADELPHIA INDEMNITY INSURANCE COMPANY, )
      Defendant.                          )

                         COMPLAINT AND DEMAND FOR JURY TRIAL

                                            PARTIES

   1. Plaintiff, Pakachoag Acres Day Care Center, Inc. (“Pakachoag” or “plaintiff”), is a 501(c)(3)
      nonprofit corporation with a principal place of business at 482 Southbridge Street, Suite
      210, Auburn, Worcester County, Commonwealth of Massachusetts.

   2. Defendant, Philadelphia Indemnity Insurance Company (“Philadelphia” or “defendant”),
      is an insurance company incorporated in Pennsylvania with a principal place of business
      at One Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania.

                                   JURISDICTION AND VENUE

   3. Jurisdiction is proper because under 28 U.S.C. § 1332 the amount in controversy exceeds
      $75,000.00 and the matter in controversy is between citizens of different states.

   4. Venue is proper because under 28 U.S.C. § 1391 a substantial part of the events or
      omissions giving rise to the claim occurred in the District of Massachusetts and a
      substantial part of property that is the subject of the action is situated in the District of
      Massachusetts.

                                             FACTS

   5. The plaintiff owns and operates daycare centers in Auburn, MA and Millbury, MA. Since
      March 23, 2020, and continuing, plaintiff has lost the full use of its commercial property
      due to the risk of COVID-19 infection.



                                                1
       Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 2 of 8




6. On or around July 1, 2019, defendant issued to plaintiff a “Commerical Property Coverage
   Policy,” Policy No. PHPK2001389 (“the Policy”). The Policy period was July 1, 2019 to July
   1, 2020. The full policy is attached hereto as Exhibit 1 and incorporated herein by
   reference.

7. The Policy is a straightforward contract: plaintiff agreed to pay monthly premiums to
   defendant in exchange for defendant’s promise of insurance coverage for certain losses.

8. The Policy is an all-risk insurance policy. In an all-risk insurance policy, all risks of loss are
   covered unless they are specifically excluded. Consistent with the all-risk nature of the
   Policy, defendant specifically agreed to pay for all losses caused by “Covered Causes
   of Loss,” defined as “RISKS OF DIREC T PHYSICAL LOSS” unless the loss is excluded or
   limited in the Policy. In the Policy, defendant also promised to pay for losses of business
   income sustained as a result of perils not excluded under the Policy. In particular,
   defendant promised to pay for losses of business income sustained as a result of a
   “suspension” of business “operations” during the “period of restoration.”

9. Among other types of coverage, the Policy protects plaintiff against a loss of business
   income due to a “suspension” of the business’s “operations” due to “direct physical
   loss of or damage to” property at the premises of the plaintiff’s business. This type of
   coverage is often referred to as business interruption coverage. Pursuant to this section
   of the Policy, Defendants promised to pay for “the actual loss of business income you
   sustain due to the necessary suspension of your ‘operations’ during the ‘period of
   restoration’ … caused by direct physical loss of or physical damage to property at the
   ‘scheduled premises.’”

10. The Policy also provides “Extra Expense” coverage, under which defendant promised to
    pay expenses incurred that would not have been incurred absent the physical loss of or
    physical damage to property at the premises of the business. Pursuant to this section of
    the Policy, Defendants promised to pay for “reasonable and necessary Extra Expense
    you incur during the ‘period of restoration’ that you would not have incurred if there had
    been no direct physical loss or physical damage to property at the ‘scheduled premises.’”

11. The Policy also provides coverage for “Extended Business Income.” Specifically,
    Defendants promised to pay for the actual loss of Business Income incurred during the
    period that (a) Begins on the date property is actually repaired, rebuilt or replaced and
    “operations” are resumed; and (b) Ends on the earlier of: (i) The date you could restore
    your “operations” with reasonable speed, to the condition that would have existed if
    no direct physical loss or damage occurred; or (ii) 30 consecutive days after the date
    determined in (1)(a) above.


                                               2
          Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 3 of 8




    12. Additionally, the Policy provides “Civil Authority” coverage, under which defendant
        promised to pay for loss of business income sustained when the action of a civil authority
        prohibits access to the business premises. The Policy also provides “Civil Authority”
        coverage for “the actual loss of Business Income you sustain when access to your
        ‘scheduled premises’ is specifically prohibited by order of a civil authority as the direct
        result of a Covered Cause of Loss to property in the immediate area of your ‘scheduled
        premises’.” This coverage begins “72 hours after the order of a civil authority and
        coverage will end at the earlier of: (a) When access is permitted to your ‘scheduled
        premises’; or (b) 30 consecutive days after the order of the civil authority.” This Civil
        Authority provision is an independent basis for business interruption coverage. That is, it
        can be triggered even when the standard business interruption coverage is not.

    13. The Policy does not contain any exclusion that would apply to allow defendant to deny
        coverage for losses caused by the interruption of plaintiff’s business and the actions of
        civil authorities.

    14. Accordingly, because the Policy is an all-risk policy and does not specifically exclude the
        losses that plaintiff has suffered, those losses are covered.

    15. At all relevant times, Plaintiff duly complied with its obligations under the Policy, and paid
        the requisite premiums.

    16. COVID-19 is a deadly communicable disease that has already infected over 1.6 million
        people in the United States and caused more than 100,000 deaths.1 There is currently no
        vaccine for COVID-19.

    17. On March 11, 2020, The World Health Organization (“WHO”) declared the COVID-19
        outbreak a pandemic.

    18. The incubation period for COVID-19—the time between exposure (becoming infected)
        and symptom onset—can be up to 14 days.2

1See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last viewed
May 28, 2020).

2 See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid19.pdf?sfvrsn=5ae25bc7_2 (last viewed May 4, 2020).


                                                  3
            Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 4 of 8




      19. During this period (also known as the “pre-symptomatic” period), infected persons can
          be contagious and disease transmission can occur before the infected person shows any
          symptoms or has any reason to believe they are infected.3

      20. Not only is COVID-19 spread by human-to-human transfer, but the WHO has confirmed
          that COVID-19 can exist on contaminated objects or surfaces.4

      21. According to a study documented in The New England Journal of Medicine, COVID-19 was
          detectable in aerosols for up to three hours, up to four hours on copper, up to 24 hours
          on cardboard, and up to three days on plastic and stainless steel.5

      22. The study’s results suggest that individuals could become infected with COVID-19 through
          indirect contact with surfaces or objects used by an infected person, whether they were
          symptomatic or not.6

      23. Shortly after the WHO declared COVID-19 a pandemic, civil authorities around the
          country began issuing “stay at home” and “shelter in place” orders, including the
          Commonwealth of Massachusetts.


3 See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid19.pdf?sfvrsn=5ae25bc7_2 (“In a small number of case reports and studies, pre-
symptomatic transmission has been documented through contact tracing efforts and enhanced
investigation of clusters of confirmed cases. This is supported by data suggesting that some
people can test positive for COVID-19 from 1-3 days before they develop symptoms. Thus, it is
possible that people infected with COVID-19 could transmit the virus before significant
symptoms develop.”) (last viewed May 4, 2020).

4 See https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-
causing-covid-19- implications-for-ipc-precaution-recommendations (“[T]ransmission of the
COVID-19 virus can occur by direct contact with infected people and indirect contact with
surfaces in the immediate environment or with objects used on the infected person”) (last
viewed May 4, 2020).

5 See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces
(last viewed May 4, 2020); see also https://www.who.int/news-
room/commentaries/detail/modes-of-transmission-of-viruscausing-covid-19-implications-for-
ipc-precaution-recommendations (last viewed May 4, 2020).

6   Id.

                                                 4
      Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 5 of 8




24. The Commonwealth’s responses to COVID-19 have been widely publicized. On March 10,
    2020, Governor Baker declared a state of emergency in Massachusetts due to the
    outbreak of COVID-19. On March 15, 2020, Governor Baker prohibited gatherings of 25
    or more throughout the Commonwealth, and on March 23, 2020 this was reduced to
    gathering of 10 or more. That same day, Governor Baker announced a stay-at-home
    advisory and ordered all non-essential businesses closed. Since March 23, 2020, and
    continuing, plaintiff has only been able to offer daycare services to the families of first
    responders and has suffered lost revenues of approximately $20,000.00 per week. On
    May 18, 2020, Governor Baker announced a Three-Stage Reopening Plan. As of that date,
    according to the Reopening Plan published by the Baker Administration, there were more
    than 86,000 confirmed cases of COVID-19 in Massachusetts and at least 5,700 deaths
    from COVID-19. Even under the Reopening Plan, plaintiff is still currently unable to
    operate at full capacity.

25. As a result of the foregoing facts and circumstances, there has been direct physical loss
    of and/or damage to property at the premises covered under the Policy by, among other
    things, the property being damaged, access to the property being denied, customers
    being prevented from physically occupying the property, the property being physically
    uninhabitable by customers, the function of the property being nearly eliminated or
    destroyed, and/or a suspension of business operations occurring at the property.

26. Since at least March 23, 2020, plaintiff has not been able to operate normally. Plaintiff
    has also sustained business income losses due to direct physical loss or physical damage
    at the premises of dependent properties.

27. Plaintiff’s business has suffered a suspension of normal business operations as defined in
    the Policy in terms of a significant slowdown of business activities, sustained losses of
    business income, and incurred expenses. Plaintiff’s business also continues to incur
    normal operating expenses, such as rent and utilities.

28. These losses and expenses have continued through the date of filing of this action and are
    expected to continue into the future.

29. These losses and expenses are not excluded from coverage under the Policy. And because
    the Policy is an all-risk policy and plaintiff has complied with its contractual obligations,
    plaintiff is entitled to payment for these losses and expenses.

30. Accordingly, on May 5, 2020, plaintiff filed a notice of claim and provided notice of its
    losses and expenses to defendant, consistent with the terms and procedures of the Policy.


                                             5
          Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 6 of 8




       On May 13, 2020, defendant sent a Loss Acknowledgment Letter with an incorrect date
       of loss (July 1, 2019) that plaintiff had to write to correct. On May 18, 2020, defendant
       sent a questionnaire seeking further information. On May 29, 2019, the completed
       questionnaire was sent to the defendant. Since that time, plaintiff has heard nothing
       from the defendant. On June 18, 2020, a letter was sent to defendant requesting
       immediate written approval of plaintiff’s claims and stating this lawsuit would be filed if
       no answer was received on or before June 26, 2020. No answer was received.

   31. Defendant has given no reason for refusing to approve plaintiff’s claim.

   32. Defendant has performed an unreasonable investigation or no investigation at all.

   33. Defendant has compelled plaintiff to initiate this litigation to recover sums under the
       policy to which plaintiff is clearly entitled.

                                          COUNT I
                                     BREACH OF CONTRACT

   34. Plaintiff restates and realleges all prior paragraphs as if the same were set forth fully
       hereat.

   35. The Policy is an insurance contract under which defendant was paid premiums in
       exchange for its promise to pay plaintiff’s losses for claims covered by the Policy.

   36. Defendant breached the contract by failing to pay plaintiff’s losses under various portions
       of the Policy, including but not necessarily limited to, the portion of the Policy providing
       coverage for business interruption, lost business income, extra expense, extended
       business income, and losses stemming from the action of civil authority.

   37. Plaintiff has complied with all applicable provisions of the Policy, including payment of
       premiums and notice of claim provisions.

   38. As a direct and proximate result of defendant’s breach of the contract, plaintiff has
       suffered and continues to suffer damages, including but not limited to lost business
       income and extra expenses.

        WHEREFORE, the plaintiff demands judgment against the defendant for the above-
described damages, plus attorney’s fees, interests, costs, and any other remedy this Court deems
just and fair.



                                                6
          Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 7 of 8




                                     COUNT II
               BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

   39. Plaintiff restates and realleges all prior paragraphs as if the same were set forth fully
       hereat.

   40. By the actions set forth above, defendant deprived plaintiff of receiving the benefits of
       their contract.

   41. The conduct of defendant constitutes a breach of the implied covenant of good faith and
       fair dealing. By way of example and not limitation: defendant represented to plaintiff
       that it would extend insurance coverage for certain losses in exchange for the payment
       of premiums, and then when those losses occurred defendant refused to supply coverage.

   42. As a direct and proximate result of the defendant’s breach of the implied covenant of
       good faith and fair dealing, plaintiff has suffered and continues to suffer damages,
       including but not limited to lost business income and extra expenses.

        WHEREFORE, the plaintiff demands judgment against the defendants for the above-
described damages, plus attorney’s fees, interests, costs, and any other remedy this Court deems
just and fair.

                                         COUNT III
                               VIOLATION OF M.G.L. c. 93A § 11

   43. The plaintiff repeats and incorporates herein the foregoing paragraphs as if each were set
       forth here in its entirety.

   44. M.G.L. c. 93A §2 provides that “[u]nfair methods of competition and unfair or deceptive
       acts or practices in the conduct of any trade or commerce are hereby declared unlawful.”
       Any violation by an insurer of the provisions of M.G.L. c. 176D are a per se violation of
       M.G.L. c. 93A.

   45. Defendant has engaged in unfair claims settlement practices in violation of M.G.L. c.
       176D, § 9 by, among other things, misrepresenting pertinent facts or insurance policy
       provisions relating to coverages at issue, refusing to pay claims without conducting
       a reasonable investigation based upon all available information, and failing to
       effectuate prompt, fair and equitable settlements of claims in which liability has
       become reasonably clear.




                                               7
         Case 4:20-cv-40083-TSH Document 1 Filed 06/29/20 Page 8 of 8




   46. These acts and practices are unfair and deceptive in material respects, offend public
       policy, are immoral, unethical, oppressive and unscrupulous and violate M.G.L. 176D, §
       9 and M.G.L. c. 93A, § 2.

   47. As a direct and proximate result of defendant’s unfair and deceptive practices, plaintiff
       has suffered and continues to suffer damages.

        WHEREFORE, the plaintiff demands judgment against the defendant for the above-
described compensatory damages, multiple damages, punitive damages, attorney’s fees, plus
interests, costs, and all other remedies this Court deems just and fair.

                                   DEMAND FOR JURY TRIAL

      The plaintiff demands a jury trial on all claims herein.

                                             Respectfully submitted,
                                             Pakachoag Acres Day Care Center, Inc.
                                             By its attorneys,

                                             /s/ Kathy Jo Cook
                                             Kathy Jo Cook, BBO# 631389
                                             kjcook@kjclawfirm.com
                                             /s/ John T Martin
                                             John T. Martin, BBO# 676344
                                             jmartin@kjclawfirm.com
                                             /s/ Benjamin H. Duggan
                                             Benjamin H. Duggan, BBO# 684981
                                             bduggan@kjclawfirm.com
                                             KJC Law Firm, LLC
                                             10 Tremont Street, 6th Floor
                                             Boston, MA 02108
                                             617-720-8447




                                                8
